UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORTPursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 Date of report (Date of earliest event reported)February 16, PHOTRONICS, INC. (Exact name of registrant as specified in its charter) Connecticut 0-15451 06-0854886 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 15 Secor Road, Brookfield, CT 06804 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone
